Citation Nr: 1417100	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-18 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, variously claimed as menstrual cramps and dysmenorrhea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to December 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2013, the Veteran, sitting at the RO, testified during a hearing conducted via video conference, with the undersigned Veterans Law Judge sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.  

In a March 2013 decision, the Board found that there was new and material evidence to reopen the Veteran's claim for service connection for a gynecological disorder and then remanded his claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a September 2013 rating decision, the AMC granted service connection for diabetes mellitus, type II.  The AMC's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for diabetes mellitus.

In an October 2013 signed statement, the Veteran noted that she had been diagnosed with depression and appears to associate the disorder with her service-connected diabetes mellitus.  The matter of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, including as due to service-connected diabetes mellitus, type II, is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a gynecological disorder, variously claimed as menstrual cramps and dysmenorrhea.  

In August 2013, a VA examiner noted that the Veteran had symptoms related to a gynecological disorder that included intermittent and mild pain caused by dysmenorrhea.  The examiner found that, for her claimed condition of gynecological disorders, there was no diagnosis because there was no pathology to render a diagnosis.  The examiner, however, did not address whether the dysmenorrhea identified earlier in the appeal was due to active service.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability is shown, if a condition is demonstrated at any point during the appeal, even if subsequently went into remission).  See e.g., March 2011 signed statement from G.L., a registered nurse, describing the Veteran's "long standing history of repeated bouts of dysmenorrhea" and noting that the Veteran was treated for severe menstrual cramps also medically known as dysmenorrhea from October 1969 to December 2010.

The VA examiner also opined that the condition, that clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner did not provide a rationale for his opinion.

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).

The Veteran also seeks service connection for hypertension.  In her October 2013 written statement, she asserted that her hypertension was secondary to diabetes mellitus.  Service connection for diabetes mellitus, type II, was granted by the AMC in the September 2013 rating decision, and currently assigned an initial 20 percent disability rating.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In August 2013, the VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by active service.  The examiner stated that it was plausible that hypertension was brought on by pregnancy and naturally progressed while in service and pregnancy was noted in the Veteran's separation examination report.  The examiner further stated that "there is insufficient evidence in the provided [claims file] to suggest that the claimant had high blood pressure while in service.  I cannot opine without resorting to mere speculation whether the claimed [hypertension was] incurred while in service."

The August 2013 VA examiner's opinion is speculative and the Board cannot rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The August 2013 VA examiner also did not consider whether the Veteran's hypertension was aggravated by her service-connected diabetes mellitus.  See Allen.  A new VA examination is needed to determine the etiology of the Veteran's hypertension disorder.  See McLendon.

In the September 2013 rating decision, the AMC granted service connection and an initial 20 percent disability rating for diabetes mellitus, type II.  In her October 2013 statement, the Veteran said this was her notice of disagreement (NOD) with the AMC's September 2013 determination.  The Board accepts the Veteran's statement as a timely NOD as to the matter of an increased initial rating higher than 20 percent for diabetes mellitus, type II.  However, the record does not reflect that the RO/AMC issued a statement of the case on this issue.  Hence, the Board must remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Montgomery, Alabama, dated since June 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Montgomery, dated since June 2013, and from any additional VA and non-VA medical provider identified by her.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

3. Refer the Veteran's file and a copy of this remand to a VA gynecologist to obtain an opinion as to whether the Veteran has a currently diagnosed gynecological disorder that was incurred during active service.  (A clinical evaluation should be performed only if deemed necessary by the examiner).  After reviewing the file, the examiner is requested to address the following:

a. Is dysmenorrhea a gynecological disorder?  Has the Veteran had gynecological disorder, including dysmenorrhea, at any time since March 2006?

b. For any gynecological disorder found, is there clear and unmistakable evidence that it preexisted active service?  If so, is there clear and unmistakable evidence that any in-service aggravation represented the natural progress of the disease?  (If aggravation is found, the examiner is asked to specify the degree of aggravation over and above the pre-existing level of dysmenorrhea.)

c. If either of the above questions is answered in the negative, is there at least as likely as not (50 percent probability or greater) that any diagnosed gynecological disorder had its clinical onset or is otherwise related to the Veteran's active duty?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for a gynecological disorder, including dysmenorrhea, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

Reasons should be provided for all opinions rendered.

4. Schedule the Veteran to undergo appropriate VA examination performed by a physician with expertise (i.e., cardiologist, endocrinologist) to determine the etiology of any diagnosed hypertension disorder found to be present.  The claims file should be made available to the examiner prior to examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should determine if the Veteran has a diagnosed hypertension disorder.

a. If so, the examiner should indicate whether any diagnosed hypertension disability is as likely as not (a 50 percent probability or greater) related to the Veteran's active service, including her pregnancy noted in the December 1970 service treatment records.

b. If not, the examiner should indicate whether any diagnosed hypertension disorder is as likely as not (a 50 percent probability or greater) the result of service-connected diabetes mellitus, type II. 

c. If not, is the hypertension disorder at least as likely as not aggravated by service-connected diabetes mellitus, type II?  If aggravated, what permanent, measurable increase in current hypertension pathology is attributable to the service-connected diabetes mellitus, type II? 

d. The examination report should include reasons for all opinions expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified 

5. Thereafter, readjudicate the Veteran's claims for service connection for a gynecological disorder and for hypertension, including as due to service-connected diabetes melliltus, type II, in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


